          Case 1:20-cv-04691-MKV Document 83 Filed 09/16/21 Page 1 of 2

                                                                                     Seyfarth Shaw LLP
                                                                                        700 Milam Street
                                                                                              Suite 1400
                                                                              Houston, Texas 77002-2812
                                                                                        T (713) 225-2300
                                                                                        F (713) 225-2340

                                                                                 jmcoleman@seyfarth.com
                                                                                        T (713) 238-1805

                                                                                       www.seyfarth.com

September 16, 2021

VIA CM/ECF

Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

Re:     Goureau, et al. v. Lemonis, et al.; Case No. 1:20-cv-04691-MKV
        Letter motion requesting extension to respond to Plaintiffs’ motion for reconsideration.

Honorable Judge Vyskocil:

We represent Defendants Marcus Lemonis, ML Retail, LLC, and Marcus Lemonis, LLC
(collectively, “ML Defendants”), in the above-referenced action brought by Nicolas Goureau and
Stephanie Menkin (collectively, “Plaintiffs”) against the ML Defendants and defendant Machete
Corporation (“Machete”) (ML Defendants and Machete, collectively, “Defendants”). We
respectfully submit this letter-motion on behalf of all Defendants pursuant to Rule 2.G of Your
Honor’s Individual Rules of Practice in Civil Cases to request an extension of Defendants’
deadlines to respond to Plaintiffs’ Motion for Reconsideration (Dkt. Nos. 79, 80) (the
“Reconsideration Motion”), filed on September 16, 2021.

Defendants’ current deadlines to respond to the Reconsideration Motion are September 30, 2021.
Defendants seek an extension until October 25, 2021. Plaintiffs’ counsel have advised that
Plaintiffs do not oppose this request as long as their deadline to file replies in further support of
the Reconsideration Motion is set for November 1, 2021.

Good cause exists for the requested extension. On August 31, 2021 and September 1, 2021, the
Court extended Defendants’ time to respond to Plaintiffs’ Motion for Leave to File the Second
Amended Complaint to October 18, 2021. Dkt. Nos. 72, 76. On September 2, 2021, the Court
further directed that on or before October 5, 2021, Plaintiffs must “inform the Court whether they
intend to rely on” their present Motion for Leave to File a Second Amended Complaint “and the
proposed Second Amended Complaint therein, or whether they intend to request leave to file a
revised proposed amended complaint that addresses the deficiencies identified in th[e] opinion” as
to which Plaintiffs have now sought reconsideration. Dkt. No. 77 at 12-13. The Court further
directed that Defendants respond to that October 5, 2021 statement “on or before October 18,
2021.” Id. at 13.


75033134v.1
          Case 1:20-cv-04691-MKV Document 83 Filed 09/16/21 Page 2 of 2

                                                                     Honorable Mary Kay Vyskocil
                                                                               September 16, 2021
                                                                                           Page 2


Defendants believe that the issues raised in the Reconsideration Motion are intertwined with the
issues raised in Plaintiffs’ Motion for Leave to File the Second Amended Complaint, and that the
Reconsideration Motion may be impacted by what Plaintiffs file on October 5, 2021 in response
to the Court’s September 2, 2021 order. Defendants believe that an extension of their time to
respond to the Reconsideration Motion is warranted under these circumstances, particularly
because Plaintiffs do not oppose the request as long as their time to file replies is set for November
1, 2021.

For these reasons, Defendants respectfully request that Your Honor extend their deadlines to
respond to the Reconsideration Motion to and including October 25, 2021.

Respectfully submitted,

SEYFARTH SHAW LLP

/s/ Jesse M. Coleman

Jesse M. Coleman


JMC

cc:     Counsel of record (via ECF)




75033134v.1
